
	

114 HR 4989 IH: Cranial Prosthetic Medicaid Coverage Enhancement Act
U.S. House of Representatives
2016-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4989
		IN THE HOUSE OF REPRESENTATIVES
		
			April 18, 2016
			Ms. Ros-Lehtinen (for herself, Ms. Eshoo, Mr. LoBiondo, Mr. Huffman, Ms. Speier, and Mr. Ellison) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to require States to provide cranial prostheses under
			 the Medicaid program when a physician finds such treatment necessary for
			 individuals affected by diseases and medical conditions that cause hair
			 loss.
	
	
 1.Short titleThis Act may be cited as the Cranial Prosthetic Medicaid Coverage Enhancement Act. 2.FindingsThe Congress finds as follows:
 (1)Individuals chronically affected by hair loss due to diseases, such as the autoimmune skin condition alopecia areata, as well as individuals affected by acute hair loss due to chemotherapy or medical intervention face significant biological, social, and psychological health challenges.
 (2)Dermatologists, oncologists, and other qualified medical professionals consider cranial prosthetics to be a medically necessary option when treating individuals suffering from chronic, acute, or cyclical hair loss caused by a medical condition.
 (3)The cost of a cranial prosthetic can represent a significant financial burden for Medicaid program beneficiaries and coverage benefits across States are currently inconsistent and, in many cases, nonexistent.
 (4)While children participating in the Medicaid program are often significantly impacted by the additional health effects caused by medical condition-related hair loss, inequitable and inconsistent coverage benefits for cranial prosthetics means they can face serious difficulty accessing treatment, even with the assistance of a healthcare professional.
			3.Improvement of cranial prostheses coverage under Medicaid
 (a)In generalSection 1902(a)(10) of the Social Security Act (42 U.S.C. 1396a(a)(10)) is amended— (1)in subparagraph (F), at the end by striking and;
 (2)in subparagraph (G), at the end by adding and; and (3)by inserting after subparagraph (G) the following new subparagraph:
					
 (H)that if medical assistance is included for inpatient hospital services for an individual, then the plan must include making medical assistance available to the individual for biennial coverage of one cranial prosthesis with a benefit up to $400 if the dermatologist, oncologist, or attending physician of the individual certifies in writing the medical necessity of that proposed course of rehabilitative treatment;.
 (b)Effective dateThe amendments made by subsection (a) shall apply with respect to items and services furnished on or after January 1, 2017, without regard to whether or not final regulations to carry out such amendments have been promulgated by such date.
			
